DETAILED ACTION
The amendment filed on June 1, 2022 has been entered.
Claims 4 and 19 are cancelled, claims 1-3, 5-18 and 20 are pending, and claims 5, 7 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-11, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144).
Weaver et al. (Figure 4) discloses a heat sink assembly 400 for use with one heat-emitting component 402, comprising:
a first phase change material conductively coupled to the one heat-emitting component 402 and changing phase at a first temperature;
a first frame 412 holding the first phase change material (paragraph 42, penultimate sentence);
a second phase change material conductively coupled to the first phase change material and changing phase at a second temperature, which is greater than the first temperature (paragraph 42, last sentence);
a second frame 414 holding the second phase change material (paragraph 42, penultimate sentence); and
an intermediate structure (i.e. a wall of the first frame 412 adjacent to the second frame 414, similar a wall of frame 108 in Figure 1) located between the first frame 412 and the second frame 414 wherein the intermediate structure is an intermediate heat-conducting structure;
wherein the first phase change material changes phase in response to a conductive transfer of heat from the one heat-emitting component 402 and the second phase change material changes phase in response to a conductive transfer of heat from the first phase change material;
but does not disclose the intermediate structure being separate.
	Bengaouer et al. (Figures 3-4) discloses a heat exchanger assembly comprising:
	a first frame 10.3 configured to hold a first phase change material 15;
	a second frame 10.2 configured to hold a second material; and
	a separate intermediate structure 10.1 located between the first frame 10.3 and the second frame 10.2, wherein the intermediate structure 10.1 is an intermediate heat-conducting structure for the purpose of simplifying manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Weaver et al. a separate intermediate structure for the purpose of simplifying manufacture as recognized by Bengaouer et al..
	Regarding claim 2, Weaver et al. discloses the intermediate heat-conducting structure (i.e. wall of first frame 412) is located between the first phase change material and the second phase change material.
Regarding claim 6, Figures 3-4 of Bengaouer et al. disclose the first frame 10.3 creates a plurality of first chambers extending from a first side and the second frame 10.2 creates a plurality of second chambers extending from a second side, opposite the first side.
	Regarding claim 8, inherently, Figure 4 of Weaver et al. discloses at least a portion of the first frame 412 is conductive in order to transfer heat from the one heat-emitting component 402.
Regarding claim 9, Figure 4 of Weaver et al. discloses the at least a portion (of the first frame 412) is in direct contact with the one heat-emitting component 402.
Regarding claim 10, Weaver et al. (paragraph 42, third sentence) discloses fewer than three frames can be used.  In this instance, when only the two frames 412, 414 are employed, heat is transferred from the second phase change material to a material (i.e. ambient air) exterior of the heat sink assembly 400.
Regarding claim 11, as applied to claim 6 above, the claim limitations are met.  The intermediate structure 64 of Weaver et al. is read as the “conductive element.”
Regarding clam 14, Weaver et al. (paragraph 33, penultimate sentence) discloses the phase change material is paraffin, i.e. wax, and the phase change materials may be different (paragraph 42, last sentence).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this instance, it would have been obvious to employ a different paraffin wax to achieve a desired temperature range.
Regarding claim 15, inherently, Figure 4 of Weaver et al. discloses the second frame 414 has at least a portion that is conductive in order to transfer heat from the first frame 412.
Regarding claim 17, as applied to claim 10 above, the claim limitations are met.

	Claim(s) 3, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144) as applied to claim(s) 1-2, 6, 8-11, 14-15 and 17 above, and further in view of Ciesielski (3,602,298).
	The combined teachings of Weaver et al. and Bengaouer et al. lacks the conductive element further comprises a plurality of fins extending into the first phase change material.
	Ciesielski (Figure 5) discloses a heat exchanger assembly 68 comprising:
	a first frame 60 configured to hold a first material;
	a second frame 62 configured to hold a second material; and
	a conductive element 64 defining a structural barrier between the first material and the second material and conductively coupling the first material and the second material;
	wherein the first material transfers heat from the second material;
wherein the conductive element 64 further comprises a plurality of fins 70 extending into the first material for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Weaver et al. and Bengaouer et al. the intermediate structure further comprising a plurality of fins extending into the first material for the purpose of improving heat transfer as recognized by Ciesielski.
Regarding claim 13, Figure 5 of Ciesielski discloses the conductive element 64 further comprises a plurality of fins 72 extending into the second material.
Regarding claim 20, Figure 5 of Ciesielski discloses the conductive element 64 is operably coupled to the second frame 62.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144) as applied to claim(s) 1-2, 6, 8-11, 14-15 and 17 above, and further in view of Tsukahara et al. (2012/0305213).
	The combined teachings of Weaver et al. and Bengaouer et al. lacks the plurality of first chambers are formed via a grid of interconnected walls.
	Tsukahara et al. (Figure 1) discloses a heat storage assembly comprising:
	a phase change material 2;
	a first frame 3 holding the first phase change material 2;
	wherein the first frame 3 creates a plurality of first chambers (i.e. cells in paragraphs 42-43) formed via a grid of interconnected walls for the purpose of providing structural integrity.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Weaver et al. and Bengaouer et al. plurality of first chambers formed via a grid of interconnected walls for the purpose of providing structural integrity as recognized by Tsukahara et al..

Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
Regarding applicants’ remarks (page 3, bottom) with respect to Weaver et al. (paragraph 42), the claims recite a heat sink assembly, in which, the preamble recites “for use with at least one heat-emitting component.”  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the “at least one heat-emitting component” is not positively recited and would constitute a combination claim, i.e. a heat sink assembly and at least one heat-emitting component.  Weaver et al. (paragraph 42) disclosing different phase change materials implies different phase change temperatures, i.e. one being greater than the other.  The heat sink assembly of Weaver et al. sans “at least one heat-emitting component” structurally meets the instant invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763